Motion Denied; Appeal Dismissed and Memorandum Opinion filed
September 12, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00618-CV

                   IN THE INTEREST OF E.A.F., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-02536J

                  MEMORANDUM                       OPINION


      This is an attempted appeal of an interlocutory order that terminates the
parental rights of father E.F. The order does not dispose of all parties and issues in
this case and is therefore not a final order for purposes of appeal.

      Appellant filed a motion to abate this appeal pending entry of a final
judgment. On August 14, 2013, notification was transmitted to all parties of the
Court’s intent to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this Court has jurisdiction
to entertain the appeal.

      Accordingly, because there is no final judgment or appealable interlocutory
order, we deny appellant’s motion to abate and dismiss this appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a); 43.2(f);



                                              PER CURIAM



Panel consists of Justices Brown, Christopher, and Donovan.




                                          2